Bishop, J.
The record is more or less confused, and we have had some difficulty in ascertaining therefrom the exact situation of affairs. ' Counsel for appellant present in argument a statement of errors committed by the district court, and these are: First, that the court erred in holding that the justice of the peace had jurisdiction of the subject-matter of the action; second, that the justice did not in fact have jurisdiction of the subject-matter of the action pending before him, and his judgment was not only an error of law, but was in conflict with the evidence; third, that the district court erred in holding that it did not have jurisdiction to try'.the case upon writ of error; fourth, the court erred in dismissing the writ of error and rendering judgment against defendant.
As to the first contention, it is sufficient to say that the record does not disclose a holding such as appellant complains of, unless it can be said by indirection that the entry of judgment amounts to such a holding. To the judgment, and the effect thereof, we will give consideration presently.
The contention next in order seems to have relation *308solely .to the character and effect of the proceedings and errors occurring therein, as the same took place before the justice. Manifestly, we may not consider the matter thus presented. The statute does not authorize us to sit in direct review of proceedings had before a justice of the peace.
Passing to the third matter of contention, it is to be said here also that the pages of the record do not' disclose a holding such as appellant complains of.
It is asserted in the remaining statement made by appellant that the court dismissed the writ of error, and we may infer the truth of the assertion from the fact that it is conceded in argument on both sides, and, further, from the fact that judgment was rendered against the defendant. Now, if it could be said that an order of dismissal was properly before us for review, we should be disposed to hold that there was no error. As far as appears, the justice made no ruling except to enter judgment after trial upon the merits. If aggrieved, the remedy of defendant was by appeal. Anthes v. Booser, 112 Iowa, 511.
We do not understand, however, upon what theory the district court entered judgment against the defendant. If it be true that the writ of error was dismissed, there is no rule of law under which the court could retain the case for the' purpose of entering judgment involving the merits of the action. The effect of the dismissal of the writ was to confirm in all respects the authority of the justice to act, and the regularity of his proceedings, including the entry by him of judgment. And the effect of the entry of judgment in the district court was to give plaintiff, having but one cause of action, an independent judgment in each court. So considered, the error of the district court becomes manifest: The cases in which final judgment may be rendered in the district court, as contemplated by section 45 Y 6 of the Code, are those in which the writ of error has been sustained, and in such cases only where no trial is necessary to a complete determination of the case. Swan v. Bournes, *30947 Iowa, 501; Bartle v. Plane, 68 Iowa, 227. Admittedly, the writ was not sustained in the instant case, and this is made further apparent from the fact that the judgment of the district court is identical with that entered by the justice.
It follows .that the judgment entered against the defendant in the district court must be and it is reversed.